Por CUANTO, la parte apelada nos pide que desestimemos esta ape-lación por no haber sido proseguida con la debida diligencia;
Por Cuanto, el demandante interpuso apelación en este caso el 19 de octubre de 1931, desde cuya fecha ha obtenido prórrogas para que el taquígrafo haga la transcripción de evidencia para la apela-ción sin que a pesar del tiempo transcurrido se haya radicado esa transcripción;
Por cuanto, la apelada alega que el mismo taquígrafo ha hecho la transcripción en otro pleito cuya apelación fue interpuesta el 23 de marzo de 1932, y uno de los abogados de la apelada dice bajo juramento que los dos abogados de la apelante le han manifestado que su cliente no tiene interés en proseguir esta apelación;
Por tanto, en vista de los hechos expuestos y de la regla 59 de las de este tribunal, por falta de la debida diligencia en la tramita-ción de este recurso se desestima la apelación que el demandante in-terpuso contra la sentencia dictada en este caso.